PER CURIAM.
Appellant, Jose Antonio Negron, appeals the denial of his motion for post-conviction relief under rule 3.850, Florida Rules of Criminal Procedure. The trial court’s denial of appellant’s motion, followed an evi-dentiary hearing in which appellant raised ineffective assistance of counsel. We affirm the trial court’s order based upon a holding that appellant failed to establish that his counsel’s allegedly deficient performance prejudiced appellant’s case. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Downs v. State, 453 So.2d 1102 (Fla.1984).
Affirmed.